Citation Nr: 1315106	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability evaluation (rating) for left varicocele, symptomatic, currently rated as 10 percent disabling.  

3.  Entitlement to a total rating based upon individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  In the March 2008 rating determination, the RO granted service connection for PTSD and assigned a 50 percent disability evaluation.  In the October 2008 rating determination, the RO denied an evaluation in excess of 10 percent for the left varicocele.  

The issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001 (further expanding on the concept of when an informal claim for TDIU has been submitted). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas including difficulties in the work environment, mood problems, impaired impulse control, unprovoked irritability, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, near continuous depression, lack of energy/motivation, and intrusive thoughts. 

2.  The Veteran's left varicocele has resulted in constant swelling and pain in the scrotal area which is incompletely relieved by elevation. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the disability criteria for a 70 percent evaluation for PTSD for the entire initial rating period have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability evaluation for left varicocele have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.104, Diagnostic Code 7599-7120 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the appeal for higher initial disability evaluation for PTSD, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As it relates to the claim for an increased disability evaluation for a left varicocele, the VCAA notice letter sent in May 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates. 

As to both issues, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA examination reports, and lay evidence.  The Board does note that the Veteran has indicated that he was awarded Social Security disability benefits in 2004 resulting from a post-service motor vehicle accident in 2003, which caused soft tissue damage and chronic pain.  The Court has held on a number of occasions that, where a veteran receives benefits from the Social Security Administration (SSA) which are based on the determination of disability, those records are potentially relevant and should be obtained.  In this case, VA has not attempted to obtain any records in SSA's possession concerning the Veteran's receipt of SSDI benefits.  SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

Here, the SSA records are not relevant to the Veteran's claims.  Because the Veteran has reported that the disabilities that gave rise to SSA disability are physical in nature, the Board finds that the SSA records are not pertinent to the Veteran's appeals for higher ratings for PTSD or left varicocele and do not need to be requested.  See Golz at 1323 ("Not all medical records for a veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim ... There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant.").  While the Board has requested that these records be obtained in conjunction with the Veteran's request for a TDIU, obtaining these records for the pending increased evaluation claims is not necessary are they are not relevant to these claims.  The records are represented to show post-service, non-service-related injuries, and are not alleged to pertain to PTSD or varicocele disabilities or impairments or symptoms.  The Board finds that the record as it stands includes adequate competent medical evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c).  No additional pertinent evidence has been identified by the claimant as it relates to his PTSD or left varicocele. 

As to the PTSD claim, the Veteran was afforded a VA examination in August 2009.  As to the left varicocele claim, the Veteran was afforded a VA examination in May 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results.  Furthermore, as it relates to the claim for an increased evaluation for left varicocele, the Board is granting the full benefit sought by the Veteran by assigning a 20 percent disability.  In his VA Form 9, the Veteran limited his appeal by indicating that he wanted a higher rating for the varicocele disability, which he elaborated "should be rated at the 20% level and not the 10%."  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  For this reason, an additional VA examination is not necessary.   

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Rating Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

As it relates to the issue of rating PTSD, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where entitlement to compensation has already been established, as is the case with the left varicocele, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Initial Rating for PTSD

The General Formula for Rating Mental Disorders, Diagnostic Code 9411, provides that a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above for the 70 percent and 100 percent ratings follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2012).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

After a review of all the lay and medical evidence, the Board finds that, for the entire period of initial rating appeal, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas including difficulties in the work environment, mood problems, impaired impulse control, unprovoked irritability, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, near continuous depression, lack of energy/motivation, and intrusive thoughts, which more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.

Treatment records associated with the Veteran's claim file reveal that at the time of a June 2007 outpatient treatment record, the Veteran reported that he currently had no friends and had damaged relationships with his neighbors.  He indicated that he sometimes felt lonely due to a lack of friends.  He also reported sometimes isolating himself from his family and retreating to his bedroom for several hours.  He further noted becoming irritable at times.  He also reported having nightmares and flashbacks about his experiences in Vietnam.  The Veteran stated that he had been involved in a head-on collision a few years earlier.  Mental status examination revealed he was alert and oriented, casually dressed, and groomed.  He was cooperative and his mood was slightly dysphoric.  The examiner rendered diagnoses of depressive disorder and PTSD and assigned a GAF score of 60.  

At the time of a July 2007 visit, the Veteran indicated that he still continued to have sleep disturbances and nightmares.  He reported that if he had a negative experience he might think about it all day and night.  He also stated the did not have the motivation he once did.  He reported that little things really irritated him, such as his wife chewing gum in church.  He was found to be alert, oriented, casually dressed, and groomed.  He was cooperative and his mood was described as dysphoric.  

At a VA outpatient visit later in July 2007, the Veteran indicated that he did not sleep well and stated that his wife would become mad when he took a nap.  He was again noted to be alert and oriented times three and cooperative, and his mood was euthymic.  The examiner again rendered diagnoses of depressed mood (NOS) and PTSD.  

In August 2007, the Veteran indicated that he still felt depressed and continued to get irritated by his wife.  He noted that if he stayed busy, it helped his mood.  He reported that he continued to have difficulty finishing projects.  He also noted being frustrated with his children.  He felt badly about this and tried to tell them he loved them when he spoke with them.  The Veteran was found to be alert, oriented times three, casually dressed, and groomed.  He was cooperative and his mood was somewhat dysthymic.  Diagnoses of depressed disorder, nos, and PTSD were rendered.  

At the time of an October 2007 VA PTSD evaluation, mental status examination revealed that the Veteran was cooperative and a reliable informant.  He had fair contact but was tense.  His speech was circumstantial and his mood was depressed.  His affect was congruent and blunted.  He was oriented to time, person, place, and situation and short and long term memory were grossly intact.  Concentration was described as fair.  He had ruminations as it related to content of thought/speech.  As to perception, the Veteran reported having nightmares.  Insight was described as partial, with judgment noted as good and motivation reported as moderate.  The examiner noted that the Veteran had been on Social Security disability since 2004 as a result of a head-on collision which resulted in soft-tissue damage and chronic pain.  

As to PTSD symptoms, the VA examiner in October 2007 indicated that the Veteran had recurrent distressing dreams and recurrent/intrusive recollections, acting/feeling like the trauma was recurring.  The examiner also noted that the Veteran had persistent avoidance/numbing; avoided thoughts/feelings/conversations; avoided activities/places/people; was unable to recall important aspects; had diminished interest in activities; felt detached/estranged; and had a restricted range of affect.  The examiner further noted that the Veteran had irritability/anger outbursts; impaired concentration; hypervigilance; and exaggerated startle response.  The examiner rendered a diagnosis of chronic PTSD and assigned a GAF score of 48.  

In his June 2008 notice of disagreement, the Veteran indicated that he had had more and intense problems when he was working and continued to have problems with personal relationships, judgment, thinking, and mood swings.  He also noted that he continued to have difficulty in adapting to situations and had near continuous panic attacks when these situations occurred.  

In an April 2009 report, C. S, Psy. D., indicated that he had seen the Veteran in weekly group sessions for treatment of PTSD since October 2007, including one session with the Veteran's wife.  He noted that they both reported that the Veteran's symptoms continued to result in impaired psychosocial functioning, affecting his mood, motivation, and social/familial relationships.  He indicated that these symptoms included nightmares, intrusive memories, physiological reactivity and psychological distress to situations or cures that reminded him of the military; emotional detachment even with immediate family members; social isolation having no relationships outside of family; avoidance of situations and conversations related to the military; impaired sleep; severe irritability with angry outbursts; impaired concentration; and exaggerated startle response.  

In a May 2009 letter, the Veteran's wife noted the inability of the Veteran to deal with stressful situations.  She stated that during periods of stress he would become very irritable always looking to place blame outside himself.  She noted that she had experienced incidents of road rage from the Veteran.  She further observed that the Veteran was often impatient and intolerant of her and hypersensitive to any form of criticism.  He perceived seeing minor criticisms and suggestions as personal attacks to his self-esteem, work ethic, integrity, and judgment.  He was also extremely sensitive to noises such as a car backfiring, a balloon popping, or glass breaking.  She also noted that he had difficulty sharing his feelings and emotions with anyone.  She further indicated that the Veteran always wanted to complete his post secondary education but found it extremely difficult to concentrate for any length of time.  

The Veteran's wife also stated that the Veteran had always found it difficult to connect with his peers and work associates and to form effective and long term relationships.  Working with anyone else had always been a challenge.  She stated that the Veteran was very much a loner.  He seemed to be most comfortable working alone.  She also observed that he had developed an intense concern for personal safety and self protection for both of them.  He was obsessed with making sure that all the windows and doors were locked before retiring each evening.  He often awoke to recheck them several times during the night.  She also noted that anything related to war or conflict served as a major flashpoint for the Veteran's emotions.  She further indicated that the Veteran had an intense anxiety reaction to helicopters.  

The Veteran's wife stated that he was a very complex individual whose overall personality and ability to function seemed to have been greatly affected/exacerbated by his military experiences.  She noted that low self-esteem and frequent periods of discouragement, inactivity, and depression had also plagued the Veteran over the years that she had known him.  

The Veteran was afforded a VA examination in August 2009.  At the time of the examination, the Veteran reported having been treated by a private psychologist in the past year, seeing him once a month and attending group session once a week.  The Veteran noted that when the psychologist played a CD of Vietnam combat or various war clips, he left the session very stirred, manifested by feelings of anger, rage, and a desire to withdraw from others.  He reported that he could sleep but, when he had the urge to urinate at night, waking up would cause him to ruminate about the war and he would have trouble falling back to sleep.  The Veteran reported no history of psychiatric hospitalizations, suicidal thoughts, homicidal thoughts, or psychosis.  

At the August 2009 VA examination, the Veteran reported having daily anxiety symptoms which he rated as 6 to 7, depending on the day, out of 10.  He reported that he was always on edge, worried, irritable, and had difficulty relaxing, had poor sleep, and was worried about his health.  The Veteran also reported having daily depressive symptoms, which he rated as 7 ot of 10, and that he had low energy, loss of interest, feelings of hopelessness, difficulty concentrating, felt slowed up, and had weight loss.  As to mood, the Veteran reported that his wife and some of his friends said he was angry and had outbursts at times, he slept three hours and woke up, sometimes being able to go back to sleep and sometimes not, and could fall back to sleep for a week or two but, if cued by war events on TV or in the paper, he would have terminal sleep disturbance and ruminate about war issues the rest of the night.  He reported that concentration was poor so that after 10 minutes he could not concentrate on a movie, had difficulty starting home projects, and that this was chronic and had affected jobs in the past.  The Veteran reported that he cried infrequently.  He denied suicide thoughts and had had no suicide attempts.  Although he did not report any assaultive thoughts/history, he indicated that he could feel aggressive.  

With regard to marriage, the Veteran reported that he had been married since 1968, and had four children who were not a problem growing up or at present.  He noted that his wife put up with him and his kids loved him.  To keep busy, he worked in his shop.  He did metal work while drinking or watching TV in his shop by himself.

As to intrusive thoughts, the Veteran reported that he was able to distract himself with activities to reduce the frequency of this symptom.  As to sleep, the Veteran reported that his biggest problem was falling back to sleep after awakening to urinate in the middle of the night, and he would start thinking of the two traumas that had occurred in the Navy.  He reported that when exposed to stimuli he would become angry, upset, and anxious, that he avoided thoughts/feelings/conversations concerning stimuli, he avoided activities/places/people, and he retreated to his work shop and drank wine.  He indicated that he would go with his wife if she planned something but was content to stay by himself in his shed.  He reported diminished interested in participating in anything, and that he felt detached and estranged.  He reported irritability and outbursts of anger, which precipitated fights with his wife, especially if he had been drinking.  The Veteran reported that he withdrew from others and just interacted with his family.

The Veteran reported having been retired for 4.5 years, that he had worked for McDonnell Douglas for 11 years and had built houses for 10 years, and that he subsequently hurt his back and worked for people for short periods of time until he either quit or was fired.  He reported having held approximately 15 jobs in his lifetime, essentially in maintenance.  

Mental status examination in August 2009 revealed the Veteran was casually attired and appropriately groomed.  Behavior during the interview was cooperative and the Veteran appeared to be an honest historian.  His mood and affect were anxious/restricted.  Speech was logical and spontaneous with normal rate and flow.  He was able to manage his activities of daily living.  The VA examiner noted that the Veteran had difficulty concentrating, hypervigilance, and exaggerated startle response that had all exceeded one month in duration.  The Veteran had a restricted range of affect and a sense of a foreshortened future.  Thought process revealed no evidence of hallucinations or delusions, which were denied by the Veteran.  The Veteran was alert and oriented to time, place, person, and situation.  As to cognition/memory, there were no obvious cognition difficulties and recent and remote memory were grossly intact.  The Veteran was not seen as a danger to himself or others.  Judgment and insight were reported as good.  The examiner rendered Axis I diagnoses of PTSD, service related; alcohol abuse; and depression, nos.  The examiner noted that in the first 20 to 25 years post military, the Veteran did well occupationally.  He was noted to have had four children and he and his wife apparently did a good job raising them and they never got into trouble.  

The Board finds that the criteria for a 70 percent disability evaluation for PTSD for the initial rating throughout the entire appeal period have been more nearly approximated.  The Board finds that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas including difficulties in the work environment, mood problems, impaired impulse control, unprovoked irritability, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, near continuous depression, lack of energy/motivation, intrusive thoughts, and obsessional rituals.  

While the Board notes that the Veteran has not worked since 2003 as a result of having been awarded SSA disability benefits due to injuries sustained in a motor vehicle accident, the Veteran has reported having had difficulty maintaining effective relationships with co-workers and/or peers.  This has been confirmed by his wife.  Difficulty maintaining relationships with all others but close family members has also been reported at the time of VA examinations, in private treatment reports, and by both the Veteran and his wife.  It has also been reported in VA and private examination reports, as well as by the Veteran and his wife that the Veteran has impaired impulse control and unprovoked irritability.  The Veteran's wife indicated that the Veteran would become easily angered and irritated and reported as least one incident of road rage.  The Veteran has also been found to have daily episodes of depression and anxiety.  While suicidal ideation has been denied, the Veteran has been found to have a sense of a foreshortened future and has indicated that he questions why he should continue to go on at times.  The Veteran has also been found to have clinically significant distress or impairment in social, occupational, and other important areas of functioning, to include withdrawing from others and only interacting with his family, including at the time of his most recent VA examination.  The Veteran has also reported and has been found to prefer social isolation.  Moreover, the Veteran has been noted to have obsessional rituals such as checking the locks on numerous occasions throughout the night. 

In addition, the Veteran was assigned a GAF score of 48 at the time of his October 2007 VA PTSD evaluation.  Such a score is indicative of serious symptoms and/or serious impairment in social, occupational or school functioning, consistent with the 70 percent rating criteria of occupational and social impairment, with deficiencies in most areas including work and difficulty in adapting to stressful circumstances including work or a work like setting.  For the above reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period in question, the Veteran's PTSD symptoms more nearly approximated the requirements for a schedular rating of 70 percent under Diagnostic Code 9411.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9411 for any period.  38 C.F.R. § 4.130.  The weight of the evidence shows that the Veteran has not had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name for any period.

Increased Rating for Left Varicocele

Service-connected left varicocele is rated as analogous to varicose veins pursuant to the provisions of Diagnostic Codes 7599-7120.  See 38 C.F.R. §§ 4.104, 4.27 (2012) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  A specific diagnostic code does not exist which sets forth criteria for assigning disability evaluations for the exact disability suffered by the Veteran.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disability as to which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27. 

Under Diagnostic Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104.

In April 2008, the Veteran indicated that the symptomatology associated with his left varicocele had increased in severity, warranting a higher disability evaluation.  The Veteran maintains that the symptomatology associated with his left varicocele demonstrates that he meets the criteria for a 20 percent disability evaluation.  In his November 2008 notice of disagreement, the Veteran noted that a 10 percent disability evaluation was warranted if there was intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking.  In his VA Form 9, the Veteran limited his appeal by indicating that he only wanted a higher rating of 20 percent.  


In conjunction with his claim, the Veteran was afforded a VA examination in May 2008.  At the time of the examination, the Veteran had no lethargy, weakness, or anorexia.  He reported urinating approximately every two hours.  There was no incontinence, recurrent urinary tract infections, renal colic/bladder stones, or acute nephritis.  

The Veteran indicated at the VA examination in May 2008 that when he was working construction and would kneel he would have pain in his left testis.  He stated that this continued to the present day.  Physical examination revealed that the left testis was positive for a left varicocele.  Epididymis was also present and the examiner was unable to palpate the spermatic cord on the left.  The left testis was lower than the right.  The examiner rendered a diagnosis of a left varicocele.  

In his November 2008 notice of disagreement, the Veteran stated that his condition was painful and that when he squatted or kneeled these movements aggravated his condition.  He observed that VA stated that he should be able to raise his legs to relieve his aggravated condition , but due to the nature of his disability and where it was located, he found it difficult to do what VA stated.  

In his October 2009 substantive appeal, the Veteran stated that his condition was not relieved by any elevation of his legs and that the blood vessels of his condition were within the scrotum that was constantly swollen.  He reported that he had constant pain that went from moderate to severe, which at times debilitated him to the point that he would have to quit any activity that he was doing and lay down to try and relieve the pain.  He indicated that this condition was located in and around the scrotum area and could not be relieved by elevation or compression hosiery.  He stated that he did not believe that VA had taken into account the true nature and location of his condition when determining the rating.  

As noted above, the Veteran's varicocele must be rated by analogy as there is no rating code that specifically addressees his disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology associated with this disability more closely approximates the criteria necessary for a 20 percent disability evaluation.  The Veteran has consistently reported that he has constant swelling in the area which is painful, with the pain varying from moderate to severe.  There is also no indication that his condition is completely relieved by elevation.  The Veteran has indicated, and the Board finds credible, his contentions that the condition is not relieved with elevation.  As such, while not all the criteria necessary for a 20 percent disability have been met, the Veteran's symptoms more closely approximate those necessary for a 20 percent disability evaluation under Diagnostic code 7120.  38 C.F.R. §§ 4.3, 4.7.  The criteria for an evaluation in excess of 20 percent have not been met as the Veteran has not been shown to have persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Therefore, an evaluation in excess of 20 percent is not warranted for any period.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD and left varicocele.  The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, depression, anxiety, being startled easily, unprovoked irritability, obsessional rituals, and difficulty with maintaining work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

As to the left varicocele, a comparison between the level of severity and symptomatology of the Veteran's varicocele with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Because the schedular rating criteria is adequate to rate the Veteran's disabilities, there is no exceptional or unusual disability picture to render impractical the 

application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R.§ 3.321(b)(1).


ORDER

A initial 70 percent disability evaluation for PTSD is granted.  

A 20 percent disability evaluation for symptomatic left varicocele is granted.  


REMAND

As discussed in the Introduction, the issue of a TDIU has been raised by the record.  See Rice.  As such, the Board must remand the TDIU portion of the Veteran's appeal.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2012).  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012); Beaty, 6 Vet. App. 537; and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran is currently service connected for PTSD, now rated at 70 percent disabling; coronary artery disease, status post myocardial infarction, rated as 30 percent disabling; and left varicocele, now rated as 20 percent disabling.  The Veteran has indicated that he is unable to maintain employment due to his service-connected PTSD.  At the time of an October 2007 VA evaluation, the Veteran was noted to be on Social Security disability benefits since 2004 as a result of a head-on motor vehicle accident collision.  As the issue on appeal is a TDIU, an attempt should be made to obtain any and all records that relate to the Veteran's Social Security disability award.  

For the above reasons, the Board finds that a remand for a VA examination is necessary to help determine whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected disabilities.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice for a TDIU. 

2.  Contact the SSA and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination(s) to help determine whether the Veteran's service-connected disabilities (PTSD, left varicocele, and coronary artery disease ) render him unable to secure or follow a substantially gainful occupation.  After reviewing the relevant documents in the claims file and examining the Veteran, the examiner is requested to offer the following opinion: 

Without regard to the Veteran's age or the impact of any non-service-connected disabilities, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment?  (The service-connected disabilities are PTSD, left varicocele, and coronary artery disease.)

The opinion should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disorders.  The VA examiner should provide a rationale for all opinions offered, with reference to pertinent evidence.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


